FILE COPY




                       THE SUPREME COURT OF TEXAS
                       Post Office Box 12248
                       Austin, Texas 78711
                                                                             (512)463-1312




                                         March 29, 2013



Mr. Gregory D. Smith                                Mr. Charles R. 'Skip' Watson Jr.
Ramey & Flock, P.C.                                 Locke Lord Bissell & Liddell, L.L.P
100 E. Ferguson, Suite 500                           100 Congress Av^^^pCOURT 0FAPPEALS
Tyler, TX 75702                                     Austin, TX 78701 '
                                                                      40fith Court of Appeais District
RE:     Case Number:      10-0887
        Court of Appeals Number: 12-08-00175-CV
        Trial Court Number: 2004-299

                                                                                TYLER TE)
Style: WENDELL REEDER                                                    CATHY S. LUSK,
        v.

        WOOD COUNTY ENERGY, LLC; WOOD COUNTY OIL & GAS, LTD.; NELSON
        OPERATING, INC.; DEKRFOUR, INC.; BOBBY NOBLE; EXZENA OIL
        CORPORATION; DAVID FRY AND PATRICIA FRY

Dear Counsel:


        Today, the Supreme Court of Texas granted the Motion for Rehearing and issued a
Supplemental Per Curiam Opinion in the above-referenced cause. The judgment issued August
31, 2012 is withdrawn and substitutes the judgment of this date.
                                                    Sincerely,

                                                     g>c^*<^ a. Hcmo*&*>v^
                                                    Blake A. Hawthorne, Clerk

                                                    by Claudia Jenks, Chief Deputy Clerk

cc:   Ms. Jenica Turner
      Ms. Cathy S. Lusk
                IN THE SUPREME COURT OF TEXAS


                                            No. 10-0887




                              Wendell Reeder, Petitioner,




   Wood County Energy, LLC, Wood County Oil & Gas, Ltd., Nelson
 Operating, Inc., Dekrfour, Inc., Bobby Noble, Exzena Oil Corporation,
               David Fry, and Patricia Fry, Respondents


                               On Petition for Review from the
                    Court of Appeals for the Twelfth District of Texas




                               supplemental per curiam
                        on motion f o r rehearing o f cause




       In their motion for rehearing, respondents contend that this Court's judgment improperly

reversed portions of the trial court's judgment that petitioner did not challenge and we did not

address. We agree. For the reasons explained in our opinion issued August 31, 2012, the trial court

erred in entering judgment for respondents on their claims governed by the joint operating

agreement. But petitioner did not challenge the portion ofthe judgment awarding $7,500 plus $7,500

in associated attorney's fees to Patricia Fry or the portion granting declaratory relief and awarding

$55,000 in associated attorney's fees to respondents. We therefore grant the motion for rehearing,

withdraw ourjudgment dated August 31,2012, and issue a new judgment that affirms those portions
of the trial court's judgment and reverses and renders a take-nothing judgment on the remaining

claims.




OPINION DELIVERED: March 29, 2013